Citation Nr: 0636060	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right knee disability.  


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1976 to May 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision in 
which the RO denied the veteran's claim for service 
connection for right knee disability.  The veteran filed a 
notice of disagreement (NOD) in November 2002, and the RO 
issued a statement of the case (SOC) in February 2003.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2003.  In April 2003 
and October 2003, the RO issued supplemental SOCs (SSOCs) 
addressing additional evidence received concerning the 
veteran's claim.

In March 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) in Washington, D.C. 
; a transcript of that hearing is associated with the claims 
file.  

In July 2004, the Board remanded this matter to the RO for 
further development.  After accomplishing the requested 
actions, the RO continued the denial of the claim (as 
reflected in the August 2005 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Service medical records (SMRs) reflect treatment for a 
right knee injury and subsequent findings of persistent right 
knee effusion and complaints of knee swelling and pain.

3.  While a VA physician initially rendered a negative nexus 
opinion, after re-examining the veteran and reviewing his 
claims file, that examiner ultimately opined that there is at 
least as likely as not a medical relationship between the 
veteran's in-service right knee injury and current right knee 
problems (assessed as early degenerative osteoarthritis and 
possible  torn right anterior cruciate ligament (ACL)); there 
is no contrary medical opinion.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for right knee early 
degenerative arthritis and possible torn right ACL are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition of the claim on appeal, 
the Board finds that all necessary notification and 
development action in connection with the claim has been 
accomplished.



II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (2006).  Service connection requires 
findings as to the existence of a current disability and of a 
connection between the veteran's service and the disability.  
Watson v. Brown, 4 Vet. App. 309 (1993).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


In this case, the veteran's SMRs document a November 1979 
right knee injury sustained while playing field ball at the 
U.S. Naval Academy.  The veteran was immediately treated at 
the U. S. Naval Academy Medical Department; those records 
reflect an impression of valgus stress without contact and a 
tender right medial collateral ligament (MCL).  Also noted is 
"?" ACL laxity.  The veteran was treated with splint 
immobilization, ice, and physical therapy.

Reports of post-injury evaluations for the period from 
November 1979 through January 1980 reflect findings of right 
knee effusion.  Fifteen days post-injury, the veteran was 
diagnosed with right knee effusion, one degree MCL and ACL 
minimal; the right knee was aspirated.  December 1979 and 
January 1980 examination notes reflected findings of right 
knee mild persistent effusion that needed close monitoring.  
Active range of motion (AROM) was from 10 to 110 degrees with 
no pain in December 1979; and from 0 to 125 degrees with mild 
persistent effusion in January 1980.  The last documented in 
service treatment record dated February 1980 reflected 
findings of right knee minimal effusion.

The veteran underwent subsequent in-service medical 
examinations in February 1982, January 1985, November 1987, 
June 1991, September 1996, and October 2000.   In connection 
with  each examination, the veteran's reports of medical 
history and the actual examinations were negative for 
complaints or findings of lameness; arthritis; painful 
joints; or bone, joint, or other deformity.  However, the 
veteran consistently reported the occurrence of the November 
1979 right knee injury.  

The veteran's October 2000 separation examination  report 
reflects  findings that his lower extremities were within 
normal limits.

Post service, in a May 2002 medical record, D. Avery, M.D., 
noted  right knee full ROM, no effusion, no patellofemoral 
tenderness or crepitus, a small amount of medial joint line 
(MJL) tenderness, no MCL tenderness, no varus or valgus 
laxity, a 1+ anterior drawer, and negative posterior drawer.  
X-ray findings of the knee were reported as normal.  The 
physician's impression was right knee torn ACL, but no 
opinion as to etiology of the disability was provided.  

The veteran asserted that his physician told him that his 
current right knee disability (torn ACL) resulted from the 
November 1979 right knee injury in service.  The veteran has 
reiterated his assertions in subsequent statements.  

A July 2003 VA QTC  examination report reflects the 
examiner's opinion   that it was less likely as not that the 
current right knee disability was due to disease or injury 
during service and that there was a question as to whether it 
was more likely than not that the current right knee 
disability began or was aggravated when the veteran did not 
serve on active duty.  He further opined that there was not 
sufficient evidence to link the November 1979 injury to the 
present diagnosis of torn ACL.  The examiner diagnosed early 
degenerative osteoarthritis of the right knee as seen on x-
ray and commented that current ACL tear could be confirmed on 
MRI. 
Pursuant to the Board's July 2004 remand for clarifying, 
supplemental opinion, the veteran underwent VA examination  
by the same physician that had examined him in July 2003   
The  examination took place in May 2005.  After review of the 
medical records, examination of the veteran, and weighing the 
veteran's statements about his knee condition, the examiner 
opined that the present right knee problem, was at least as 
likely as not caused by or the result of the injury during 
service.  The examiner stated that he put more weight on the 
veteran's statements than the documented medical record.  The 
examiner further explained that the recurrent knee problem 
suggested that the condition was at least as likely as not 
caused by or was the result of the right knee injury.

The Board finds that, considering the pertinent evidence of 
record in light of the above-noted criteria, and affording 
the veteran the benefit of the doubt, the overall record 
presents a basis for grant of service connection in this 
appeal.

As indicated above, the SMRs support the occurrence of a 
right knee injury in 1979, for which the veteran received 
treatment, as well as reflect subsequent findings of 
persistent effusion and complaints of pain and swelling.  
While no right knee problem was noted at service discharge, 
the veteran has asserted recurring problems with the right 
knee since the in-service injury.

Post-service, the veteran has been diagnosed with right knee 
disability-assessed as early degenerative osteoarthritis 
(which the July 2003 examiner noted was shown on x-ray) and 
torn ACL (which does not appear to have been confirmed via 
MRI).  Moreover, on the question of whether there exists a 
medical relationship between current right knee disability 
and service, the same VA physician that examined the veteran 
in July 2003 and May 2005 opined there is at least as likely 
as not a relationship between current right knee problems.  
While the physician initially opined that such a relationship 
was less likely that not, he ultimately concluded otherwise, 
following another examination of the veteran and full 
consideration of his documented medical history and 
assertions.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board also 
notes that there is no other medical opinion on the question 
of etiology; hence, there is no other medical opinion that 
contradicts the VA QTC examiner's opinion.  Further, while 
the opinion is not definitive, it has been expressed in 
language ("as likely as not") that is sufficient to permit 
the application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert,  
v. 1 Vet. App. at 53-56.

Given the evidence of record, and resolving all reasonable 
doubt in the veteran's favor on the question of service 
origin, the Board finds that the criteria for service 
connection for right knee  early degenerative osteoarthritis 
and possible torn right ACL are met.


ORDER

Service connection for right knee early degenerative 
osteoarthritis and possible torn right ACL is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


